DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's after final amendment, filed on February 24 of 2022, has been entered.  Claim 19 has been amended.  No claim has been cancelled, or added.  Claims 1-20 are still pending in this application, with claims 1, 16 and 19 being independent.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an electronic device including a housing, a plurality of light emitting elements, and a light modifying member including a plurality of lenses. In a first embodiment, the electronic device further includes a speaker, with the light emitting elements configured to project light at least through a portion of the housing, and each one of the lenses overlap a respective one of the light emitting elements; each of such lenses including an upper surface with a depressed central portion, and a lower surface with a protruding central portion facing the light emitting element. While the use and advantages of lenses, specifically those having an outer surface with a depressed 
In a second embodiment, the light modifying member further includes a light guiding layer configured to guide light from the light emitting elements to a circular peripheral edge including light extraction structures for projecting light outwardly through the housing.  No prior art was found teaching such individual features in combination with the other recited structural limitations of the claimed electronic device, and no motivation could be found for such combination beyond the teachings found in applicant’s own disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875